12‐2905‐cv
     Hallock v. Koubek

 1
 2                                UNITED STATES COURT OF APPEALS
 3                                    FOR THE SECOND CIRCUIT
 4
 5
 6                                                  August Term, 2012
 7
 8
 9                  (Argued: April 2, 2013               Question Certified: August 13, 2013
10       Certified Question Answered: March 27, 2014      Decided: April 15, 2014)      
11
12                                               Docket No. 12‐2905‐cv
13
14   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
15
16   MATTHEW ISABELLA, MARY ISABELLA, his wife,
17
18                               Plaintiffs,
19
20   DORIS A. HALLOCK, PETER T. HALLOCK,
21
22                               Third Party Plaintiffs‐Appellees,
23
24                     ‐v.‐                                                            12‐2905‐cv  
25
26   MICHAEL W. KOUBEK,
27
28                               Third Party Defendant‐Appellant. 
29
30   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ x
31
32   Before: LOHIER, CARNEY, Circuit Judges, and RAKOFF, District Judge.*

              *
            The Honorable Jed S. Rakoff, of the United States District Court for the
     Southern District of New York, sitting by designation.
 1          This is an appeal from a decision of the United States District Court for the
 2   Northern District of New York (Sharpe, C.J.), denying in relevant part a motion
 3   for summary judgment submitted by Michael Koubek and allowing Doris and
 4   Peter Hallock to proceed with their contribution claims against him in a tort suit
 5   arising out of a car accident in New York.  In response to a certified question
 6   from this Court, the New York Court of Appeals held that a party in the
 7   Hallocks’ position may not pursue a third‐party contribution claim under New
 8   York Vehicle and Traffic Law § 388 against the owner of a vehicle where the
 9   vehicle driver’s negligence was a cause of the plaintiff’s injuries, but the driver is
10   insulated from lawsuit by the exclusive remedy provisions of New York’s
11   Workers’ Compensation Law § 29(6).  Isabella v. Koubek, No. 45, 2014 N.Y. Slip
12   Op. 02100, 2014 WL 1239056 (N.Y. Mar. 27, 2014).  Accordingly, we REVERSE the
13   judgment of the District Court and REMAND with instructions to enter judgment
14   for Koubek.
15
16                                          ARTHUR J. SIEGEL, Bond, Schoeneck & King,
17                                          PLLC, Albany, NY, for Third Party
18                                          Defendant‐Appellant.
19
20                                          GLENN A. KAMINSKA (Nicholas M.
21                                          Cardascia, on the brief), Ahmuty, Demers &
22                                          McManus, Albertson, NY, for Third Party
23                                          Plaintiffs‐Appellees.  
24
25   LOHIER, Circuit Judge:

26         This case arises from a car accident in New York.  Roberta Oldenborg,

27   driving a car owned by her husband, Michael Koubek, collided with a vehicle

28   driven by Doris Hallock and owned by her husband, Peter Hallock.  Koubek

29   appealed from the decision of the United States District Court for the Northern

30   District of New York (Sharpe, C.J.) denying in relevant part his motion for


                                              -2-
 1   summary judgment and allowing the Hallocks to seek contribution and

 2   indemnification from him as the owner of the vehicle driven by Oldenborg. 

 3   Isabella v. Hallock, No. 1:09‐cv‐123(GLS\DRH), 2011 WL 1871109 (N.D.N.Y. May

 4   16, 2011).  We assume familiarity with the underlying facts and procedural

 5   history of this case, which are set forth in our prior opinion filed on August 13,

 6   2013.  Isabella  v. Koubek, 733 F.3d 384 (2d Cir. 2013). 

 7          On appeal, Koubek disputed the Hallocks’ ability to bring an action for

 8   contribution against him as the car owner when a direct cause of action against

 9   the driver, Oldenborg, would be prohibited by the exclusive remedy provisions

10   of New York’s Workers’ Compensation Law § 29(6).  In our prior opinion, we

11   certified the following question to the New York Court of Appeals: 

12          Whether a defendant may pursue a third‐party contribution claim
13          under New York Vehicle and Traffic Law § 388 against the owner of
14          a vehicle, where the vehicle driver’s negligence was a substantial
15          factor in causing the plaintiff’s injuries, but the driver is protected
16          from suit by the exclusive remedy provisions of New York Workers’
17          Compensation Law § 29(6)?
18
19   Id. at 392. 

20          In an opinion filed on March 27, 2014, the New York Court of Appeals

21   answered the certified question in the negative, holding that “a defendant may

22   not pursue a third‐party contribution claim under Vehicle and Traffic Law § 388

                                               -3-
 1   against a vehicle owner where the driver’s negligence was a cause of the

 2   plaintiff’s injuries, but the driver is insulated from a lawsuit under Workers’

 3   Compensation Law § 29 (6).”  Isabella v. Koubek, 2014 N.Y. Slip Op. 02100, at 12,

 4   2014 WL 1239056, at *7.  The ruling of the New York Court of Appeals regarding

 5   New York law resolves the sole issue presented in this case and requires that

 6   Koubek’s motion for summary judgment be granted.

 7         For the foregoing reasons, we REVERSE the judgment of the District Court

 8   and REMAND with instructions to dismiss the Hallocks’ claims against Koubek

 9   and enter judgment in Koubek’s favor.  We thank the New York Court of

10   Appeals for its assistance in resolving this question of New York law.




                                              -4-